DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements (IDS) submitted on 09/05/2019, 12/10/2020, 01/28/2022 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure 
statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “passive temperature controlling device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “remote device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagci (US 2014/0373747) in view of Riether (EP 2927169 A1, as provided by applicant).
Regarding claim 1, Yagci discloses a temperature control system for use in in vitro diagnostics (refer to par. 2, lines 1-5) comprising:
a plurality of carriers (250) that utilize a track system (refer to track 100/150 and par. 61, lines 1-4) configured to provide one or more paths between a plurality of testing stations (110, 120 and 130); and

While Yagci discloses the plurality of carriers, Yagci fails to explicitly disclose a passive temperature controlling device connected to each carrier, and wherein the passive temperature controlling device limits temperature change of the one or more payload.
However, Riether teaches a transport device and sample distribution system, comprising a passive temperature controlling device (refer to insulating ring 16) connected to a carrier (refer to transport device 10), and wherein the passive temperature controlling device (16) limits temperature change of the one or more payload, by preventing the lateral introduction of heat into the payload (refer to par. 53).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Yagci by providing a passive temperature controlling device connected to each carrier, and wherein the passive temperature controlling device limits temperature change of the one or more payload in view of the teachings by Riether, in order to allow the payload to stay on the carrier surface for a longer time than compared to a conventional transport device not comprising a temperature controlling device (refer to par. 12).

Regarding claim 3, Yagci as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Yagci as modified discloses wherein each carrier comprises one or more magnetic objects, and wherein the track system 

Regarding claim 4, Yagci as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Yagci as modified discloses wherein each carrier is configured to detect barcodes associated with the track, and wherein the imparted motion is determined based on the barcodes (refer to par. 93, lines 1-9 and par. 94, lines 1-7, wherein a barcode is provided to the sample tube and an operator scans said barcode and places it in the carrier; due to the scanning of the barcode the system determines the identity of the carrier, which tests the sample must undergo, and once the carrier is placed onto the track system, it enables the carrier to determine where it is on the track and where it needs to go on the track, therefore, said barcode placed with the carrier being associated with the track and the imparted motion being determined based on the barcode).

Regarding claims 5 and 6, Yagci discloses a temperature control system for use in in vitro diagnostics (refer to par. 2, lines 1-5) comprising:

wherein each carrier (250) is configured to hold one or more payloads (refer to sample tube 255 which contains fluid sample 256) and move the one or more payloads to one of the plurality of testing stations (refer to par. 53, lines 1-6).
While Yagci discloses the plurality of carriers, Yagci fails to explicitly disclose an active temperature controlling device connected to each carrier, wherein the active temperature controlling device limits temperature change of the one or more payload and wherein the active temperature control device comprises a thermoelectric cooling device.
However, Riether teaches a transport device and sample distribution system, comprising an active temperature controlling device (refer to Peltier element 60, Fig. 4) comprising a thermoelectric cooling device (Peltier element as can be seen from the embodiment of Fig. 4) connected to a carrier, wherein the active temperature controlling device (60) limits temperature change of the one or more payload, in order to provide gentle and efficient cooling of the sample (refer to par. 22).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Yagci by providing an active temperature controlling device connected to each carrier, wherein the active temperature controlling device limits temperature change of the one or more payload and wherein the active temperature control device comprises a thermoelectric cooling 

Regarding claim 7, Yagci as modified meets the claim limitations as disclosed above in the rejection of claim 6. Further, Yagci as modified discloses a temperature sensor to monitor the temperature of the one or more payloads (refer to the first sentence of par. 25 as taught by Riether, wherein a temperature sensor is provided to measure a temperature of the received payload), wherein the active temperature controlling device (Peltier element 60 as taught by Riether) is enabled responsive to the temperature sensor detecting a payload temperature (refer to the last sentences of par. 25, wherein the temperature control system activates the active temperature controlling device, only if the measured temperature exceeds a given threshold), but fails to explicitly disclose enabling it when the payload temperature is below a predetermined threshold.
However, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention as a simple matter of extrapolation involving predictable results to conversely perform this opposite step of enabling the active temperature controlling device when the payload temperature is below a predetermined threshold, since Yagci as modified by Riether has clearly established the relationship between payload temperature and the desirability of whether or not to enable the active temperature controlling device.

Regarding claim 8, Yagci as modified meets the claim limitations as disclosed above in the rejection of claim 7. Further, Yagci as modified discloses wherein each carrier is configured to detect barcodes to determine a current track location (refer to par. 93, lines 1-9 and par. 94, lines 1-7, wherein a barcode is provided to the sample tube and an operator scans said barcode and places it in the carrier; once the carrier is placed onto the track system, it enables the carrier to determine where it is on the track and where it needs to go on the track), and wherein the active temperature controlling device (Peltier element 60 as taught by Riether) is enabled based on the current location (by means of a temperature sensor that is provided to measure a temperature of the received payload at said current location as taught by Riether). 

Regarding claim 9, Yagci as modified meets the claim limitations as disclosed above in the rejection of claim 6. Further, Yagci as modified discloses wherein each carrier comprises one or more magnetic objects, and wherein the track system comprises a coil system, the coil system imparting motion on each carrier using the one or more magnetic objects (refer to par. 96, lines 1-12, wherein when magnetic motion is utilized, electromagnetic coils and magnets operate as an LSM to propel each individual carrier in the direction chosen with precise control of velocity, acceleration, and jerk; where each coil on the track can be operated independently, this allows highly localized motive force to individual carriers such that individual carriers can move with their own individually tailored accelerations and velocities).

Regarding claim 10, Yagci as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Yagci as modified discloses wherein each carrier is configured to detect barcodes associated with the track, and wherein the imparted motion is determined based on the barcodes (refer to par. 93, lines 1-9 and par. 94, lines 1-7, wherein a barcode is provided to the sample tube and an operator scans said barcode and places it in the carrier; due to the scanning of the barcode the system determines the identity of the carrier, which tests the sample must undergo, and once the carrier is placed onto the track system, it enables the carrier to determine where it is on the track and where it needs to go on the track, therefore, said barcode placed with the carrier being associated with the track and the imparted motion being determined based on the barcode).

Regarding claim 11, Yagci as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Yagci as modified discloses a remote device (refer to the second sentence from par. 60, wherein an external magnetic alternating field is being considered as the remote device), wherein the active temperature controlling device (Peltier element 60 as taught by Riether) is enabled and disabled from the remote device (by the application of the external magnetic alternating field, induces in a coil 62 a current which is transmitted via leads 64 to the Peltier element).

Regarding claim 12, Yagci discloses a method of controlling a payload temperature in in vitro diagnostics (refer to par. 2, lines 1-5) comprising:

While Yagci discloses the one or more payloads, Yagci fails to explicitly disclose limiting, using a temperature controlling device, temperature change of the one or more payloads.
However, Riether teaches a transport device and sample distribution system, comprising limiting, using a temperature controlling device (refer to insulating ring 16 or Peltier element 60, Fig. 4), temperature change of one or more payloads, by preventing the lateral introduction of heat into the payload (refer to par. 53) and by providing gentle and efficient cooling of the sample (refer to par. 22).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Yagci by limiting, using a temperature controlling device, temperature change of the one or more payloads in view of the teachings by Riether, in order to prevent the lateral introduction of heat into the payload and provide gentle and efficient cooling.

Regarding claim 13, Yagci as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Yagci as modified discloses wherein the 

Regarding claim 15, Yagci as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Yagci as modified discloses wherein the temperature controlling device comprises an active temperature control device (Peltier element 60 as taught by Riether).

Regarding claim 16, Yagci as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Yagci as modified discloses wherein the active temperature control device comprises at least one of: a thermoelectric cooling device (Peltier element 60 as taught by Riether).

Regarding claim 17, Yagci as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Yagci as modified discloses monitoring, using a temperature sensor the temperature of the one or more payloads (refer to the first sentence of par. 25 as taught by Riether, wherein a temperature sensor is provided to measure a temperature of the received payload), wherein the active temperature controlling device (Peltier element 60 as taught by Riether) is enabled responsive to the temperature sensor detecting a payload temperature (refer to the last sentences of par. 25, wherein the temperature control system activates the active temperature controlling device, only if the measured temperature exceeds a given threshold), but fails to below a predetermined threshold.
However, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention as a simple matter of extrapolation involving predictable results to conversely perform this opposite step of enabling the active temperature controlling device when the payload temperature is below a predetermined threshold, since Yagci as modified by Riether has clearly established the relationship between payload temperature and the desirability of whether or not to enable the active temperature controlling device.

Regarding claim 18, Yagci as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Yagci as modified discloses activating, using a remote device (refer to the second sentence from par. 60, wherein an external magnetic alternating field is being considered as the remote device), the active temperature controlling device (by the application of the external magnetic alternating field, induces in a coil 62 a current which is transmitted via leads 64 to the Peltier element).

Regarding claim 19, Yagci as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Yagci as modified discloses wherein each carrier comprises one or more magnetic objects, and wherein the track system comprises a coil system, the coil system imparting motion on each carrier using the one or more magnetic objects (refer to par. 96, lines 1-12, wherein when magnetic motion is 

Regarding claim 20, Yagci as modified meets the claim limitations as disclosed above in the rejection of claim 19. Further, Yagci as modified discloses wherein each carrier is configured to detect barcodes associated with the track, and wherein the imparted motion is determined based on the barcodes (refer to par. 93, lines 1-9 and par. 94, lines 1-7, wherein a barcode is provided to the sample tube and an operator scans said barcode and places it in the carrier; due to the scanning of the barcode the system determines the identity of the carrier, which tests the sample must undergo, and once the carrier is placed onto the track system, it enables the carrier to determine where it is on the track and where it needs to go on the track, therefore, said barcode placed with the carrier being associated with the track and the imparted motion being determined based on the barcode).

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagci (US 2014/0373747), Riether (EP 2927169 A1), and further in view of Ranade (US 2014/0367393).
Regarding claims 2 and 14, Yagci as modified meets the claim limitations as disclosed above in the rejection of claims 1 and 13. Further, Yagci discloses wherein 
However, Ranade further teaches a temperature control system for a carrier (10), comprising a passive temperature controlling device connected to the carrier and comprising polyurethane (refer to par. 1, lines 1-3).
One having ordinary skill in the art of refrigeration would recognize that polyurethane provides high abrasion resistance and good low temperature capability.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Yagci such that the insulation is polyurethane, because it provides high abrasion resistance and good low temperature capability in view of the teachings by Ranade along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763